DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 7-19-22.
Claims 1-4, 6-9, 11, 14-16, 18, 19, 21-26 are pending in the instant application.
Claims 2, 3, 8, 9, 11, 14-16, and 19 are withdrawn as being drawn to non-elected inventions or species.
Claims 1, 4, 6, 7, 18, 21-26 have been examined on their merits as set forth below.
Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
New Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 18, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 13-17 of claim t is unclear what is meant by the following:
“… when A1 and A2 or A16 and A17 are substituted or unsubstituted alkylene, substituted or unsubstituted alkenylene, or substituted or unsubstituted alkynylene or any carbon atom of A1 and any carbon atom of A2, or any carbon atom of A16 and any carbon atom of A17 taken together may form substituted aromatic carbocycle or substituted non-aromatic carbocycle,…”
	Appropriate correction and clarification is required.

In claim 1, lines 31-32, where the following is recited:
“provided that a substituent for the alkyl, alkenyl, alkynyl, alkylene, alkenylene and alkynylene is halogen…”
it is unclear which alkyl, etc molecules correspond to which R or A groups of the group formulae.
Appropriate correction and clarification is required.

In claim 1, lines 52-55, it is unclear what is meant by the following:
“L3 are each independently C(=O)NR7, wherein R7 is hydrogen or substituted or unsubstituted alkyl, NR8 C(=O), wherein R8 is hydrogen, substituted or unsubstituted alkyl or R8 and a carbon atom in alkylene of L2 taken together may form substituted or unsubstituted nitrogen-containing ring; or S-S…”
Appropriate correction and clarification is required.

In claim 1, line 37, the phrase “and may have” is vague and indefinite.
Appropriate correction and clarification is required.

Claim 1 recites the limitation "Group α" in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction and clarification is required.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
8-2-22
/JANE J ZARA/Primary Examiner, Art Unit 1635